Citation Nr: 1110166	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  06-31 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for residual numbness of the right leg due to removal of a bone tumor.  

2.  Entitlement to service connection for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to May 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  


FINDINGS OF FACT

1.  The Veteran does not have residual numbness of the right leg, to include as due to the alleged removal of a bone tumor, on competent medical examination at any time during the pendency of this case. 

2.  The Veteran does not have a current diagnosis of PTSD that conforms to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  


CONCLUSIONS OF LAW

1.  Residual numbness of the right leg, to include as due to removal of a bone tumor, was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2009).

2.  PTSD was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

First, the Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the Veteran was mailed a letter in January 2005 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  In March 2006 the Veteran was mailed a letter providing him with appropriate notice with respect to the disability-rating and effective-date elements of his claim.  

Although the Veteran was not provided adequate notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development the claim was readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

Second, VA also fulfilled its duty to obtain all relevant evidence with respect to the issue on appeal. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records (STRs) for his active duty are, for the most part, unavailable, although the inservice record of his February 1967 treatment for the lesion of the right ischial tuberosity is available for review.  The RO made several requests for the missing records but all efforts were unsuccessful.  The Board finds that further efforts to locate the records would be futile. The Board is mindful that, in a case such as this, where some STRs are unavailable, there is a heightened obligation to explain our findings and conclusions and to consider carefully the benefit-of-the- doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  While it is unfortunate that the majority of the Veteran's STRs are unavailable, the appeal must be decided on the evidence of record and, where possible, the Board's analysis has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but, rather, increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Appellant.  Russo v. Brown, 9 Vet. App. 46, 51 (1996).

It is noted that post service VA medical treatment records, private post-service medical treatment records, VA examinations, Social Security Administration records, and statements from the Veteran and his representative have been obtained.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

Legal Criteria - Service Connection - In General

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits. Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  


Residual Numbness of the Right Leg Due to Removal of a Bone Tumor

Review of the record discloses that the Veteran underwent a biopsy of a right ischial tuberosity in January 1967 while on active service.  Historical records indicate that he had had pain in the right buttocks since high school, and it continued to exist in 1967.  The pain was exaggerated after prolonged sitting and with rough rides in trucks.  He had been followed in the ortho clinic with X-rays and exams for 3 months.  Physical exam showed some tenderness in the right ischial fossa with 
some fullness but no palpable mass.  The initial impression, per X-ray diagnosis, was periosteal reaction of ischial tuberosity.  On January 23, 1967, the Veteran underwent a biopsy of the tuberosity.  No mass was found, nor was there any remarkable periosteal or soft tissue reaction noted.  His postoperative course was uneventful.  Biopsy results showed portions of bone with fragments of dense, fibrous connective tissue and muscle that had been removed.  No abnormalities were noted.  Several days later, the Veteran was discharged on limited duty with a temporary profile.  He was to return in 3 weeks for follow-up.  There is no further record of treatment available for this condition.  (But, as noted above, this is the extent of STRs available for review.)  

Post service records show that when the Veteran was seen as a new patient at a VA facility in August 2004, he reported that he had a tumor removed from his right hip in 1967.  Presently, he complained of lower leg numbness and tingling when driving.  No objective abnormalities were documented from the exam, but the examiner recorded a diagnosis of paresthesias in the right leg.  This diagnosis was apparently made based on the Veteran's subjective complaints.  

The Veteran underwent electrodiagnostic study examination in February 2005.  The neurological function of his lower extremities was evaluated, and no abnormalities were noted.  In detail, he reported that he was able to walk for one mile but had problems with driving a car.  After 30 minutes, he experienced numbness that involved his right lower extremity.  To get relief, he said that he had to get out of the car and walk.  It was noted that a past X-ray showed degenerative changes in the right hip and diffuse, degenerative changes of the lower thoracic and lumbar spine.  The neurological and electrodiagnostic study results, were, however, completely normal.  The physician concluded that there was no evidence of lumbosacral radiculopathy or peripheral neuropathy and it appeared that the Veteran's symptoms was coming from his hip and associated limitation of motion.  

Subsequently dated records include a June 2008 VA examination report.  Physical exam of the extremities at that time was normal.  Additional records reflect treatment for other conditions.  

Analysis

Initially, it is noted that a Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111 (West 2002 & Supp. 2010)  The burden is on the Government to rebut the presumption of sound condition upon entry by clear and unmistakable evidence showing that the disorder existed prior to service and was not aggravated in service. VAOPGCPREC 3-2003, (holding, in part, that 38 C.F.R. § 3.304(b) is inconsistent with 38 U.S.C.A. § 1111 to the extent that it states that the presumption of sound condition may be rebutted solely by clear and unmistakable evidence that a disease or injury existed prior to service).  

In each case, the Board is required to provide adequate statement of reasons and bases for any conclusion that the presumption of soundness is rebutted by clear and unmistakable evidence.  See Crowe v. Brown, 7 Vet. App. 238, 244 (1994).  In rebutting the presumption of soundness, the Board must produce medical evidence in support of its conclusions.  See Paulson v. Brown, 7 Vet. App. 466, 471 (1995).  Thus, the temporary or intermittent flare-ups of a preexisting disorder are not sufficient to constitute aggravation.  Rather, the underlying condition must have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The usual effects of medical and surgical treatment.

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service. This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition. Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service. The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, including postoperative scars, absent or poorly functioning parts or organs, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306 (2010).

In this case, it is clearly and unmistakably apparent that the Veteran entered service with an ischial tuberosity for which he underwent a biopsy during service.  As noted earlier, he reported that his associated complaints with this condition had started during high school.  Thus, the presumption of soundness is rebutted.  In further discussion, it is specifically noted that the record does not reflect that a bone tumor was removed during service or at any time subsequently.  The surgery in service was apparently ameliorative without residual disability. While the record does reflect that the Veteran has reported right leg numbness in recent years, 2005 electrodiagnostic study showed no abnormalities.  Similarly, a subsequently dated VA exam in 2008 also was negative for lower extremity abnormalities.  When examined by VA in December 2009, tingling and numbness in the feet was attributed to peripheral vascular disease.  

The Board notes that a review of the record does not show that the Veteran has ever received a competent medical diagnosis of a condition associated with right leg numbness.  Congress specifically limits entitlement for service- connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The Federal Circuit observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability there can be no valid claim.  As there is no competent medical evidence of current right leg numbness associated with any incident of service, the claim must be denied.

The Board notes that under the recently published version of 38 C.F.R. § 3.159(c)(4), in a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but:  (A) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (B) establishes that the veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in § 3.309, § 3.313, § 3.316, and § 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  However, in the present case an examination is not required since the evidence on file does not tend to show that the Veteran has current right leg numbness which may be associated with service, the Board must conclude that no additional development, to include additional medical examination or medical opinion, is reasonable based upon the facts of this case.  

For the reasons stated above, the Board finds that the preponderance of the evidence is against the claim of service connection for residual numbness of the right leg, and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, No. 01- 7006 (Fed. Cir. December 17, 2001).

PTSD

The evidence necessary to establish the incurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether or not the Veteran was "engaged in combat with the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

The Veteran does not assert, and his service records do not show, that he participated in combat.  The Board therefore finds that the Veteran did not participate in combat.  Cohen v. Brown, 10 Vet. App. 128, 145 (1997).

The Veteran asserts that he is entitled to service connection for PTSD based on one particular event that occurred during service.  Specifically, he reported in a November 2007 stressor statement that that there was cook in his unit who was made Sergeant of the Guard.  He recalled that the weapon used for this duty was, in the circumstances of this claim, unsafe and out of service.  He was told to give it to the soldier anyway.  The cook/Sergeant of the Guard accidentally killed himself with this faulty weapon several hours after he issued it to the soldier.  The Veteran feels responsible for this death.  

In order to prevail on the issue of service connection under any theory of entitlement there must be competent evidence of a current disability at some point during a Veteran's appeal.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); Brammer, supra.  See also 38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304(f) (2009).  With respect to PTSD, service connection requires medical evidence diagnosing the condition in accordance with the fourth edition of the DSM-IV.  38 C.F.R. §§ 3.304(f), 4.125 (2009).

In the present case, the Veteran has not submitted any competent medical evidence in support of his claim.  The Veteran was seen by VA in December 2006 after he reported that he needed a referral to the PTSD clinic.  On evaluation, he had good eye contact.  His mood was depressed with congruent affect.  He denied suicidal and homicidal ideation, and his speech was coherent and relevant.  His thoughts were organized and goal directed.  He had good insight and judgment.  He denied delusions and hallucinations.  No mental disorder was diagnosed at this time, or in subsequently dated private or VA records dated through 2009.  

The Board acknowledges the Veteran's own lay assertions that he has PTSD.  However, providing a diagnosis which conforms to the DSM-IV criteria requires a medical background and experience which the Veteran does not possess.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (the Veteran as a lay person is competent to report information of which he has personal knowledge, i.e., information that he can gather through his senses).  Thus, his lay assertions alone are not sufficient to establish the presence of a current acquired psychiatric disorder, including PTSD.

Without evidence of a diagnosis of PTSD which conforms to diagnostic criteria under DSM-IV, a preponderance of the evidence is against the Veteran's claim for service connection for PTSD.  No further discussion of the two remaining elements of a PTSD service connection claim is necessary.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  The benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp 2009); Gilbert, supra.  


ORDER

Service connection for residual numbness of the right leg due to removal of a bone tumor is denied.  



Service connection for PTSD is denied.  




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


